DETAILED ACTION
Applicant’s the reply filed on November 25, 2020 is acknowledged.

Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  
	
	Referring to claims 6 and 14, the limitation “A printed circuit board comprising” is indefinite or misleading.
	The claim structure discloses to have an assembly comprising a printed circuit board, a first cable, a second cable, a device. Therefore, defining the whole product only as “A printed circuit board” is improper. 
	The appropriate action is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 11-13  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Referring to claims 7, the limitation “the first cable and the second cable wherein a shape of the first second conducting path on the printed circuit board is electrically elongated by removal of the first conductive material compared to the second first conducting path on the printed circuit board to at least partially compensate a propagation delay difference between the first cable and the second cable” is indefinite and/or contradictory to claim 1.
	The claim 1 discloses a first conductive material of a first conducting structure … is configured to be removed subsequent to a definition of the first conducting structure, therefore, structure in figure 7b based on specification wherein conductive material 234 is configured to remove.
	While claim 7 discloses limitation a shape of the first second conducting path on the printed circuit board is electrically elongated by removal of the first conductive material. This limitation is product by process which final structure having removal of the first conductive material and defining figure 7C wherein final structure 230 is elongated by removal of 234. Therefore, claim 7 is related to figure 7C cannot claim under claim 1 defining figure 7B.
Therefore, the limitation of claim 7 is conflicts with the claim 6.

About claim 8, Similar reason applied claim 7 is also applied to claim 8 for limitation “wherein a width of the first conducting path is constant between the first contact pad and the third contact pad by subsequent removal of the first conductive 

About claim 11-12, claims 11-12 depends on claim 7, therefore, rejected by the same reason applied to claim 7.

About claim 13, Similar reason applied claim 7 is also applied to claim 13 for limitation “wherein one of the two conducting paths is electrically elongated compared to a corresponding conducting path” (see path in figure 7C, one of the two conducting paths is electrically elongated compared to another of the two conducting path compare to figure 7b).
Additionally the term “a corresponding conducting path” lacks antecedent basis because it does refers to what which conductive path.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6, 11-12, 14-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Damaschke et al. (US6351884, hereinafter Damaschke) and Aronson et al. (US20030180011, hereinafter Aronson).

Referring to claim 6, Damaschke discloses a printed circuit board (figure 5 of Damaschke) comprising 
a first contact pad (5) contacting a first cable (3); 
a second contact pad (6) contacting a second cable (4 ); 
a third contact pad (9) contacting a device (11); 
a fourth contact pad (10) contacting the device (11); 
a first conducting path (7)  connecting the first contact pad and the third contact pad (the first conductive path 7 connecting  5 and 9); and 
a second conducting path (8) connecting the second contact pad and the fourth contact pad (a second conductive path 8 connecting 6 and 10; column 3, lines 42-50 states, “a printed circuit board 1 constructed as a molded plastic part, which includes a monolithically integrated mounting for receiving connection cable ends 3, 4 as well as connection contact pads 5, 6 for the connection of connection cable ends. The contact pads 5, 6 are respectively connected with connection contact pads 9, 10 for a measuring resistor 11 through meander-shaped conductor paths 7, 8”), 
wherein a first conductive material of a first conducting structure connecting the first contact pad and the third contact pad (a portion of the first conductive path 7 connecting the 5 and 9; the product is what it is not how it is used such as the conductive path may have adding portion on the conductive or removed portion from the conductive path).

 Damaschke clearly does not disclose wherein a first conductive material of a first conducting structure connecting the first contact pad and the third contact pad is configured to is configured removed subsequent to a definition of the conducting structure to define the second conducting path wherein a propagation delay difference  of signal paths comprising the first conducting path and the second conducting path is at least partially compensated , and wherein a shape of the first conductive material to be removed is trapezoidal.

Aronson discloses a first conductive material of a first conducting structure of the first conductive path is configured to be removed subsequent to a definition of the conducting structure to define the second conducting path (a portion of the first conductive structure between 502-2 and the end portion of a first conductive line opposite to the 502-2 in figure 5a is configured as figure 5b;  paragraph 0045 states, “ at least 50% of the total surface area of the signal contact pads are removed …. By reducing the surface area in this manner, the excess shunt capacitance is reduced, while sufficient surface area is maintained for the complementary connector to couple with the contact pad”; see claim 2).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to the printed circuit board of Damaschke to have circuit structure is configured as taught by Aronson because claim 1 states, “paragraph 0046 By utilizing both techniques to reduce the excess shunt capacitance associated with the coupling between the contact pad and a complementary connector, even greater discontinuity reduction, or improved impedance matching, in the transmission path is achieved”.

Additionally, no patentable weight has been given to the method of manufacturing limitations (i.e.,.. is configured removed subsequent to a definition of the conducting structure to define the second conducting path wherein a propagation delay difference 3Application 16/844,306 of signal paths comprising the first conducting path and the second conducting path is at least partially compensated, wherein a shape of the first conductive material to be removed is trapezoidal (the product is what is it , not how it’s use; this limitation only defines how a first conductive material is being used)), It should be emphasized that “apparatus claims must be structurally distinguishable from the prior art.” MPEP 2114. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959) it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function.  In Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the court held that: “Apparatus claims cover what a device is, not what it does” (emphases in original).  To emphasize the point further, the court added: “An invention need not operate differently than the prior art to be patentable, but need only be different” (emphases in original).


Referring to claim 11, Damaschke in view of Aronson disclose the printed circuit board according to Claim 7, 
No patentable weight given to an intended use of the structure or device  (i.e. a first area and a second area, wherein the first area is operable to formed by removal of conductive material of a conductive structure by one or more of a laser ablation, milling, routing or etching and is located closer to a cable-sided edge of the printed circuit board than a second conducting path from the second area  formed by removal of conductive material of a conducting structure by one or more of a laser ablation, milling, routing or etching. It should be emphasized that “apparatus claims must be structurally distinguishable from the prior art.” MPEP 2114. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959) it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function.  In Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the court held that: “Apparatus claims cover what a device is, not what it does” (emphases in original).  To emphasize the point further, the court added: “An invention need not operate differently than the prior art to be patentable, but need only be different” (emphases in original).

Referring to claim 12, Damaschke in view of Aronson disclose the printed circuit board according to Claim 11, wherein the first area and the second area are of trapezoidal shape (rejected by the same reason applied to claim 11).


Referring to claim 14, Damaschke discloses a printed circuit board (figure 5 of Damaschke) comprising 
a first contact pad (5) contacting a first cable (3); 
a second contact pad (6) contacting a second cable (4 ); 
a third contact pad (9) contacting a device (11); 
a fourth contact pad (10) contacting the device (11); 
a first conducting structure (a portion of 8)  forming a first conducting path (7)  connecting the first contact pad and the third contact pad (the first conductive path 7 connecting  5 and 9); and 
a second conducting structure (a portion of 8) forming a second conducting path (8) connecting the second contact pad and the fourth contact pad (a second conductive path 8 connecting 6 and 10; column 3, lines 42-50 states, “a printed circuit board 1 constructed as a molded plastic part, which includes a monolithically integrated mounting for receiving connection cable ends 3, 4 as well as connection contact pads 5, 6 for the connection of connection cable ends. The contact pads 5, 6 are respectively connected with connection contact pads 9, 10 for a measuring resistor 11 through meander-shaped conductor paths 7, 8”). 

Damaschke clearly does not disclose wherein the first conducting structure and the second conducting structure allow modification of a propagation delay by definition of shapes of the first conducting path and second conducting path.

Aronson discloses a first conductive material of a first conducting structure of the first conductive path is configured to be removed subsequent to a definition of the conducting structure to define the second conducting path (a portion of the first conductive structure between 502-1 and the end portion of a first conductive line opposite to the 502-1; and a portion of the second conductive structure between 502-2 and the end portion of a second conductive line opposite to the 502-2 in figure 5a is configured as figure 5b;  paragraph 0045 states, “ at least 50% of the total surface area of the signal contact pads are removed …. By reducing the surface area in this manner, the excess shunt capacitance is reduced, while sufficient surface area is maintained for the complementary connector to couple with the contact pad”; see claim 2).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to the printed circuit board of Damaschke to have circuit structures is configured as taught by Aronson because claim 1 states, “paragraph 0046 of Aronson states, “By utilizing both techniques to reduce the excess shunt capacitance associated with the coupling between the contact pad and a complementary connector, even greater discontinuity reduction, or improved impedance matching, in the transmission path is achieved”.

Additionally, no patentable weight given to an intended use of the structure or device  (i.e. wherein the first conducting structure and the second conducting structure allow modification of a propagation delay by definition of shapes of the first conducting path and second conducting path) It should be emphasized that In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959) it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function.  In Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the court held that: “Apparatus claims cover what a device is, not what it does” (emphases in original).  To emphasize the point further, the court added: “An invention need not operate differently than the prior art to be patentable, but need only be different” (emphases in original).

Referring to claim 15, Damaschke in view of Aronson disclose the printed circuit board according to claim 14, wherein a first design reference line along which the first contact pad and the second contact pad are aligned, is parallel to a second design reference line along which the third contact pad and the fourth contact pad are aligned (a first reference line passing along length of 5 and 6 is parallel a second reference line passing along the width of 9 and 10, figure 2 of Damaschke).

Referring to claim 16, Damaschke in view of Aronson disclose the printed circuit board according to claim 14, wherein the first conducting structure comprises a conductive adjustment area  and the second conducting structure comprises conductive adjustment area  (a portion the first conductive structure and a portion of the second conductive structure of Aronson, see figure 5a in view of figure 5b of Aronson wherein the portion the first conductive structure can be used to removal of a small chunk  from the portions of the first conductive structure and a portion of the second conductive ).
No patentable weight given to an intended use of the structure or device (i.e. wherein the first area and the second area allow for a removal of conductive material by one or more of a laser ablation, milling or etching wherein a shape and an electrical length of the first conducting path or the second conducting path is defined by the removal) It should be emphasized that “apparatus claims must be structurally distinguishable from the prior art.” MPEP 2114. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959) it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function.  In Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the court held that: “Apparatus claims cover what a device is, not what it does” (emphases in original).  To emphasize the point further, the court added: “An invention need not operate differently than the prior art to be patentable, but need only be different” (emphases in original).

Referring to claim 18, Damaschke in view of Aronson disclose the printed circuit board according to claim 14, wherein the first cable and the second cable are coaxial cables (see claim 14, the first cable and the second cable are operable part of claim 14).

Referring to claim 19, Damaschke in view of Aronson disclose the printed circuit board according to claim 14, wherein the propagation delay is determined by time (see rejection of claim 14, this limitation is part of intended use of the structure in claim 14, there do not get any patentable weight).

Referring to claim 20, Damaschke in view of Aronson disclose the printed circuit board according to claim 14, wherein conductive material of the second conducting structure (see rejection of claim 14), However, 
No patentable weight given to an intended use of the structure or device (i.e. wherein conductive material of the second conducting structure is operable to be removed subsequent to a definition of the second conducting structure to define the second conducting path so that a propagation delay difference of signal paths comprising the first conducting path with the first cable and the second conducting path with the second cable is at least partially compensated.) It should be emphasized that “apparatus claims must be structurally distinguishable from the prior art.” MPEP 2114. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959) it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function.  In Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the court held that: “Apparatus claims cover what a device is, not what it does” (emphases in original).  To emphasize the point further, the court added: “An invention need not operate differently than the prior art to be patentable, but need only be different” (emphases in original).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Damaschke and Aronson, and further in view of  Kondou et al. (US20070111597, hereinafter Kondou).

Referring to claim 9, Damaschke in view of Aronson disclose the printed circuit board according to claim 6, but fails to disclose further comprising a connector connected to the third contact pad and the fourth contact pad, wherein the connector is configured to connect to a board.

Kondou discloses a connector connected to the third contact pad and the fourth contact pad, wherein the connector is configured to connect to a board (20 in figure 11-12).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Damaschke in view of Aronson to have connector as taught by Kondou in order to securely, efficiently, easily make connection between two adjacent devices.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Damaschke in view of Aronson, and further in view of  Atkinson et al. (US7906730, hereinafter Atkinson).

Referring to claim 10, Damaschke in view of Aronson disclose the printed circuit board according to claim 6, but fails to disclose wherein a free end of the first 
Atkinson discloses wherein a free end of the first cable is attached to a connector, and wherein a free end of the second cable is attached to the connector (two cable attached to connector 400 in figures 6-7).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Damaschke in view of Aronson to have connector as taught by Kondou to other free end of the cables of order to Damaschke in view of Aronson in order to connect the cable to signal electronic device using through easy and quick plug in of the cables via connector.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Aronson and Damaschke, and further in view of  Mutnury et al. (US20170019145, hereinafter Mutnury).

Referring to claim 17, Damaschke in view of Aronson disclose the printed circuit board according to claim 14, but fails to disclose the first conductive adjustment area and second conductive adjustment area are of trapezoidal shape.
Mutnury discloses the first conductive adjustment area  and second conductive adjustment area are of trapezoidal shape (one trapezoidal shape stubs 504 in  202a and 202b ; paragraph 0032 states, “FIG. 5 shows a distribution of charge 512 on semi-circular stub 502 of a transmission line and the distribution of charge 514 on trapezoidal stub 504 of another transmission line. Semi-circular stub 502 may be semi-circular stubs 108 of stripline semi-circular stubs transmission line 100, ….The other transmission line having trapezoidal stubs 504 may be similar to the structure of stripline semi-circular stubs transmission lines 100 and 200”).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Damaschke in view of Aronson to have connector as taught by Kondou in order to securely, efficiently, easily make connection between two adjacent devices. Paragraph 0043 of Mutnury states, “the trapezoidal stubs may improve the impedance mismatch and FEXT.” And paragraph 0021 of Mutnury states, “stubs 108 of mitigation conductor section 104 are structured to reduce this impedance mismatch and/or match the impedance of mitigation conductor section 104 and the impedance of non-mitigation conductor section 106 of conductor 102a”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PARESH H PAGHADAL/           Examiner, Art Unit 2847                                   

/STEVEN T SAWYER/           Primary Examiner, Art Unit 2847